Title: To Alexander Hamilton from James Wilkinson, 6 June 1799
From: Wilkinson, James
To: Hamilton, Alexander


Sir
New OrleansJune 6th: 1799

I arrived here on the 3rd Inst. & expect to Embark on the 10th. directly for the port of your residence.
I have Offered two & would have given four hundred do⟨l⟩lars for a passage in the Sloop which bears this as she is reputed a good sailer, but find myself excluded by a band of Kentuckeans, who anticipated my application.
Contrary to my expectations I do not find an armed Vessel in port, & that on which I am obliged to Embark is a clumsy Ship. The circumstance is a painful one, but it is unavoidable.
You have under cover a duplicate of my last, the Original being transmitted agreably to Order.
With perfect consideration & respect I have the Honor to be Sir   Yr. Mo Obe St.
Majr. General Hamilton
